Citation Nr: 1415041	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits for the appellant.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from February 1963 to February 1965.  The appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the RO which denied apportionment of the Veteran's VA compensation benefits. 

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A March 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal.

The Board notes that subsequent to the most recently issued Statement of the Case (June 2011) additional evidence was submitted for the file by or on behalf of both the Veteran and the appellant.  Having reviewed this evidence, the Board finds that it is pertinent to the case and was not waived; therefore this evidence must initially be considered by the Agency of Original Jurisdiction (AOJ), requiring a remand.  See 38 C.F.R. § 20.1304.  In addition, further evidentiary development of the claim is warranted as explained below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant requests apportionment of the Veteran's VA disability compensation.  A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  Since a grant of benefits to the appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the pension or compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of a veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

A review of the evidence on file reflects that the Veteran and appellant have been separated and maintaining separate residences since at least 2009.  In February 2010, the appellant filed for an apportionment of the Veteran's VA disability benefits.  Specifically, the appellant appears to request a general apportionment maintaining that the Veteran does not pay the full amount of monthly spousal maintenance support ($1,000) per court order entered in the state of Michigan, or is often in arrears, and requests that it be deducted from his VA benefits.  She has appears to contend that a special apportionment is warranted in her case based on financial hardship.  

The appellant and the Veteran were each provided with a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  Both parties provided completed forms for the record in March 2010.  When an apportionment decision was made in April 2010, the RO determined that the Veteran's total monthly income was $7,666.30, with monthly expenses of $7,550.00, leaving a net income of $116.30 after expenses.  The appellant's monthly total monthly income was found to be $3,772.00, with monthly expenses of $3,495, leaving a net income of $277.00 after expenses.  It appears that only entitlement to a special apportionment was considered by the RO, in reaching the decision adverse to the appellant.   

In July 2011, the appellant filed a completed substantive appeal (VA Form 9) and added to the file a copy of a Judgment for Separate Maintenance entered in November 2010 in a county court in the State of Michigan requiring the Veteran to pay the appellant $1,000 a month in spousal maintenance support, beginning on December 1, 2010.  She also indicated that shortly after this award, the Veteran filed for divorce. 

A number of matters require attention in this case.  Initially, evidence relating to the marital status of the parties must be obtained for the file, as either a reconciliation or divorce could significantly impact the disposition of the claim.  In this regard, the Board points out that upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50; Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  

With respect to the appellant's claim for a special apportionment based on financial hardship, the Board has not received updated financial information from either the Veteran or the appellant since March 2010.  Accordingly, both parties should be furnished a VA Form 21-0788, to be completed and added to the file.  In addition, it will be left to the discretion of the RO to obtain any additional pertinent financial information, as appropriate.  

Further, the Board observes that as a matter of due process, the appellant's substantive appeal (VA Form 9) should have been provided to the Veteran.  In this regard, the VCAA, does not apply to decisions regarding how benefits are paid, such as in cases involving apportionment decisions.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  However, claims for apportionment do have specialized notice requirements because such claims fall into the category of "simultaneously contested claims."  In contested claims, all interested parties will be specifically notified of the action taken by the RO in the claim and of the right and time limit to initiate an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100. 

Upon filing of a notice of disagreement in a simultaneously contested claim, all interested parties, will be furnished with a copy of the Statement of the Case (SOC), such copy to contain only information which directly affects the payment or potential payment of the benefits which is the subject of the contested claim.  38 C.F.R. § 19.101.  Furthermore, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the claim.  38 C.F.R. § 19.102.

Here, it does not appear that the Veteran was provided with adequate notice of arguments presented in the appellant's substantive appeal.  This is significant in this case, as in her substantive appeal, the appellant sets out arguments relating to entitlement to general apportionment, not previously made.

Accompanying the appellant's substantive appeal, was additional evidence received in July 2011, consisting of a copy of a Judgment for Separate Maintenance entered in November 2010 in a county court in the State of Michigan requiring the Veteran to pay the appellant $1,000 a month in spousal support, beginning on December 1, 2010.  The provisions of 38 C.F.R. § 20.1304(c) state that any "pertinent" evidence submitted and accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived by the Veteran.  A waiver was not received in this instance, and as the evidence is pertinent, it must be referred to the AOJ for initial consideration.  The Board notes that additional evidence relating to the Veteran was received in September 2012, which was also unaccompanied by a waiver and will be initially considered by the AOJ on Remand.   

With respect to the appellant's claim for a general apportionment, she maintains that the Veteran does not pay the full amount of spousal support as ordered by a Michigan county court in November 2010, is behind on such payments, and has requested a judgment against him and a lump sum payment to be awarded from his VA benefits.  On her substantive appeal form, she specifically asserted that the Veteran was $2500.00 in arrears, and explained that the Veteran should be making payments to her from his Social Security, retirement and VA compensation awards.   

Regarding the aforementioned contentions, at this point the appellant has not presented any actual documentary evidence which supports her claim for a general apportionment.  For instance, it is not clear whether the appellant sought enforcement of the judgment through the state court system, or whether this issue has otherwise been resolved.  On remand, evidence relating to the appellant's claim for general apportionment will be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is requested to contact both the Veteran and the appellant requesting information regarding their marital status, to ascertain whether the parties have reconciled, remain separated, or are divorced.  The parties should be asked to provide pertinent documentation and information relating to their status (such as a divorce decree or updated separation agreement), as appropriate.  Should such information indicate that the matter involving the apportionment claim may have been resolved, the appellant should be requested to clarify for the record whether she wishes to continue the appeal, with notification of such to the Veteran.  Should the appellant indicate that she wishes to withdraw the appeal, this fact should be explained and annotated for the file, and in such event, the additional development requested below is not be required.  

2.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish the Veteran a summary of the content of the appellant's July 2011 substantive appeal (as it contains information which could directly affect potential apportionment payment) and provide the Veteran with an opportunity to respond. 

3.  Provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information as to their respective income, expenses, assets and debts.  The AOJ also has the discretion to obtain any additional pertinent financial information from the parties or other sources (such as the Social Security Administration), as appropriate.

4.  The Veteran and the appellant should be contacted and requested to provide evidence relating to the claim for general apportionment, based on the November 2010 Judgment for Separate Maintenance.  The parties should be requested to provide pertinent evidence for the record such as: documentation regarding the dates and amounts of separate maintenance payments, whether the appellate received payments from the Veteran, whether the Veteran submitted payments to the appellant, as well as any further legal actions relating to the Judgment, and/or any modifications to the separate maintenance agreement.   

5.  Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the SOC issued in June 2011, the AOJ must readjudicate the matter of whether or not the appellant is entitled to apportionment of the Veteran's VA benefits, considering both specific and general bases, in accordance with all contested claim procedures.  Thereafter, a Supplemental Statement of the Case should be issued to both parties, and they should be provided with an opportunity to respond before the case is returned to the Board for further appellate consideration, as required.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


